Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 06/14/22. Claims 1-18, and 20 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 04/15/21 has been received and is being considered.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6,7, 8, 10-18 and are rejected under 35 U.S.C. §103 as being unpatentable over Shi (US 20030116864 A1) and further in view of Tomura (US 20110020983 A1).
Regarding claim 1, Shi discloses A thermocompression-bonding apparatus, comprising:
232 a bond tip, the thermocompression-bonding apparatus configured to apply heat 238 and pressure (heat and press) to a semiconductor 212 directly by a bottom surface of the bond tip (see fig 4a), the bottom surface comprising:
a planar die-contact area (see interface to 214), a length and a width of the planar die-contact area substantially corresponding to a length and a width of a semiconductor die to be received on the planar die-contact area (see fig 4a, where the semiconductor die is received on the die contact area);
a planar peripheral portion surrounding the planar die-contact area, the planar peripheral portion oriented parallel to the planar die-contact area (see fig 4a, showing outer portions of 232 being flat with 120); and
a low-surface-energy material secured to the planar peripheral portion of the bottom surface (see para [0039] disclosing non-tacky). 
Tomura discloses LSE material as being the non-tacky material. 
Tomura discloses a thermocompression-bonding apparatus (see apparatus in fig 3), comprising: a bond tip(9/10/11), the thermocompression -bonding apparatus configured to apply heat and pressure (see para 10 disclosing heat and pressure applied) semiconductor directly by a bottom surface of the bond tip, (see fig 10, bottom of 10/11), the bottom surface comprising:
a planar die-contact area, a length and a width of the planar die-contact area substantially corresponding to a length and a width of a semiconductor die to be received on the planar die-contact area (see fig 3a, disclosing planar surface of 10);
a planar peripheral portion surrounding the planar die-contact area, the planar peripheral portion oriented parallel to the planar die-contact area (see planar 10 outside of 11); and
a low-surface-energy material secured to the planar peripheral portion of the bottom surface (see para [0047] disclosing polyimide).
Shi and Tomura are in the same or similar fields of endeavor. It would have been obvious to combine Shi with Tomura. Shi and Tomura may be combined by forming the bond tip of Shi with the LSE material of Tomura. One having ordinary skill in the art would be motitvated to combine Shi with Tomura in order to reduce die pressing defects, see Tomura para [0040].
Regarding claim 6, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 1, wherein the planar peripheral portion is recessed relative to the planar die-contact area (see fig 3b/c disclosing diagonal recesses).
Regarding claim 8, Shi and Tomura disclose disclose that a bottom surface of the low-surface energy material is coplanar with the planar die-contact area, see fig. 4a of Shi.
Regarding claim 10, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 1, wherein the planar die- contact area is recessed relative to the planar peripheral portion(see fig 3, recess in 11 via 25).
Regarding claim 11, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 10, further comprising a transition between the planar die-contact area and the planar peripheral portion, the transition comprising angled surfaces extending laterally between the planar die-contact area and the planar peripheral portion (see fig 3b/c disclosing diagonal recesses).
Regarding claim 12, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 10, wherein the low-surface- energy material extends over and is secured to the angled surfaces of the transition (see fig 3b/c disclosing diagonal recesses 10 extending over surfaces).
Regarding claim 13, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 12, wherein a thickness of the low-surface-energy material is less than a depth of the recession of the planar die-contact area relative to the planar peripheral portion.
Regarding claim 14, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 10, wherein a depth of the recession of the planar die-contact area relative to the planar peripheral portion is greater than a thickness of a semiconductor die to be received on the planar die-contact area (see thickness of 10 at fig 3b as compared with fig 3c).
Regarding claim 15, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 14, wherein the depth of the recession of the planar die-contact area relative to the planar peripheral portion is greater than the thickness of the semiconductor die to be received on the planar die-contact area by a depth less than a height of pillars of the semiconductor die to be received on the planar die-contact area.
Regarding claim 17, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 1, wherein the low-surface- energy material covers and is secured to the planar die-contact area (see fig 3d).
Regarding claim 20, Takahashi discloses a  method of thermocompression bonding a semiconductor die to a substrate (see fig 30, the method comprising: 
picking a semiconductor die 26 using a bond tip having a bottom surface32, the bottom surface comprising: a planar die-contact area (see fig 1a), a length and a width of the planar die-contact area substantially corresponding to a length and a width of the semiconductor die (see fig 1a); 
a planar peripheral portion surrounding the planar die-contact area, the planar peripheral portion oriented parallel to the planar die-contact area (see fig 1a); and 
a low-surface-energy material, secured to the planar peripheral portion of the bottom surface (see para [0040] disclosing fluororesin tape);
placing the semiconductor die on the substrate (see fig 1b/c);
applying heat and force to the semiconductor die through the bond tip (see para [0074]); and
retracting the bond tip (see fig 1c).
Shi further discloses that the non-tacky material is within a footprint of the bottom surface of the bond tip (see interface to 214), a length and a width of the planar die-contact area substantially corresponding to a length and a width of a semiconductor die to be received on the planar die-contact area (see fig 4a) and Shi further discloses a low-surface-energy material, located entirely within a footprint of the bottom surface of the bond tip (see fig 4a).
Shi and Tomura are in the same or similar fields of endeavor. It would have been obvious to combine Shi with Tomura. Shi and Tomura may be combined by forming the bond tip of Shi with the LSE material of Tomura. One having ordinary skill in the art would be motivated to combine Shi with Tomura in order to reduce die pressing defects, see Tomura para [0040].
Regarding claim 21, Shi and Tomura discloses claim 1 and Shi further discloses Shi further discloses a low-surface-energy material, located entirely within a footprint of the bottom surface of the bond tip (see fig 4a).
Regarding claim 22, Shi and Tomura discloses wherein the low surface-energy material is permanently affixed to the planar peripheral portion of the bottom surface (see Shi at fig 4a).
Regarding claim 23, Shi and Tomura disclose the thermocompression-bonding apparatus of claim 17, wherein the planar die-contact area and the low-surface-energy material define a vacuum-channel opening for application of a suction force directly to a top surface of the semiconductor die to retain the semiconductor die on the bottom surface of the bond tip (see para [0028] disclosing vacuum).
Regarding claim 24, Shi and Tomura disclose the method of claim 20, wherein picking the die comprises applying suction force directly to a top surface of the semiconductor die through a vacuum-channel opening defined through the planar die-contact area and the low-surface-energy material of the bottom surface of the bond tip (see para [0028] disclosing vacuuming the selected die).

Regarding claim 25, Shi discloses the thermocompression-bonding apparatus, comprising:
a bond tip 232, the thermocompression-bonding apparatus configured to apply heat  238and pressure to a semiconductor through a bottom surface of the bond tip (see fig 4a), the bottom surface of the bond tip comprising:
a planar die-contact area (see surface where 214 is), a length and a width of the planar die-contact area substantially corresponding to a length and a width of a semiconductor die to be received on the planar die-contact area (see fig 4a/4b);
a planar peripheral portion surrounding the planar die-contact area, the planar peripheral portion oriented parallel to the planar die-contact area (see peripheral flat of 230); and
a low-surface-energy material permanently affixed to the planar peripheral portion of the bottom surface(see para [0039] disclosing non-tacky), the low-surface-energy material located entirely within a footprint of the bottom surface of the bond tip (see fig 4 where 230 is within footprint). 
Tomura discloses LSE material as being the non-tacky material, i.e. a low-surface-energy material secured to the planar peripheral portion of the bottom surface (see para [0047] disclosing polyimide).
Shi and Tomura are in the same or similar fields of endeavor. It would have been obvious to combine Shi with Tomura. Shi and Tomura may be combined by forming the bond tip of Shi with the LSE material of Tomura. One having ordinary skill in the art would be motitvated to combine Shi with Tomura in order to reduce die pressing defects, see Tomura para [0040].

Response to Arguments
Applicants amended claims to materially alter the scope of examination. A reinterpretation of the cited art resulted. Applicants’ assertions are now moot in light of new rejection. This office action notes that it appears applicant wishes to claim that the vacuum force is used to transfer a die from one location to another. Such an amendment would be sufficient to overcome Shi. 

Allowable Subject Matter
Claim 16 recites allowable subject matter. the cited art do not disclose wherein the low-surface- energy material is absent from the planar die-contact area. Claims 4, 5, and 18 depend from clam 16 and are also allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813